t c memo united_states tax_court alron engineering testing corp petitioner v commissioner of internal revenue respondent docket no filed date mark m camp for petitioner mark j miller and christa a gruber for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure for the taxable years ended date and june respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue the sole issue in this case is whether petitioner is a - - qualified_personal_service_corporation under sec_448 and therefore subject_to the flat 35-percent tax_rate pursuant to sec_11 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner’s principal_place_of_business was menomonee falls wisconsin petitioner is a wisconsin corporation licensed by the state and engaged in the business of providing geotechnical testing and engineering services petitioner is described as a geotechnical testing and engineering firm on the corporate annual reports filed with the state of wisconsin petitioner also files at least biannually a report with the architects and engineers registration during the taxable years in issue petitioner employed two engineers allan f huseth mr huseth and jeffrey smith mr smith and approximately ten non-engineering personnel including technicians and clerical staff mr huseth the president of petitioner and 100-percent owner of petitioner’s stock during the years in issue is a registered professional engineer in the state of wisconsin since with a bachelor of science degree in civil engineering and a master of science degree with a specialty in soil mechanics and highway engineering mr smith holds a 4-year degree in civil engineering and a master’s degree in soil mechanics technicians on petitioner’s staff were given a variety of duties including operating equipment eg drilling creation of cylinders and other test samples laboratory testing and field testing the educational background of petitioner’s non- engineering staff ranged from employees with a 2-year degree’ in civil engineering to a few with high school diplomas one employee did not receive a high school diploma all of petitioner’s employees worked full-time during the years in issue petitioner’s geotechnical testing services consisted primarily of physical tests of concrete and soil samples conducted in either the field or laboratory petitioner provided necessary equipment eg drill rigs and laboratory facilities including a moist curing room where concrete specimens were cured until the required specification date operation of equipment out in the field or laboratory did not require basic knowledge of mathematics or engineering principles since it was not analytical in nature training of petitioner’s technical employees or technicians occurred on the job a 2-year degree in civil engineering is not the equivalent of an engineering degree required to perform professional engineering services in wisconsin see wis stat sec dollar_figure q4e- concrete testing consisted of primarily compressions tests to check specifications and density of freshly poured concrete in the field tests were conducted on concrete core samples or x cylinders created by petitioner’s technicians or brought in by third party contractors petitioner also tested soil samples for moisture contents density determinations shear strengths permeability tests proctor tests and other tests soil borings and sometimes rock core borings were obtained to classify the type of soil or rock substance to conduct a soil density test technicians in the field used nuclear meters to determine the density of materials for earthwork projects training to read the meter was done on the job in approximately minutes technicians handled all aspects of obtaining samples drilling or laboratory testing in both concrete and soil testing information collected from a test was given to clerical staff upon request by a client an engineering analysis could be generated from the test results otherwise the data was given to the client in a report written by the clerical staff without analysis only technical personnel conducted and collected data from geotechnical tests it was not the function of the engineers to create or test the cylinders or core samples petitioner also provided engineering services engineering services included offering recommendations on types of - - foundations or supporting structures bridges and buildings or pavement design from samples in an engineering analysis a professional engineer reviews studies and analyzes information from field logs and laboratory data to recommend the type of foundations of the structure or the best options available analyses are based upon data collected by petitioner’s technicians or provided by third party soil testing companies in order for petitioner to provide engineering services the client must request it engineering services were billed at a rate between dollar_figure and dollar_figure per hour depending on the precise service rendered billing for geotechnical testing depended on the type of testing requested the parts required to create samples and the hourly rate for technicians which was lower than the hourly rate for engineers petitioner’s clientele may request geotechnical testing or engineering analysis or both for instance other structural or geotechnical engineering firms have hired petitioner for the sole task of providing them with test samples and results from the field or laboratory these clients conduct their own engineering analysis of the data provided by petitioner’s test reports petitioner maintained its books_and_records to reflect the type of service whether engineering or geotechnical testing by using account numbers every job billed to a client had an - - associated account number and short narrative to distinguish the type of service rendered and billed the accounts range from to account sec_5001 through and through relate to geotechnical services including field and laboratory technician services and field soil boring services only account sec_5006 and sec_5007 relate to engineering services including both office and field engineering services during the taxable years ended date and date petitioner used the graduated_tax rates under sec_11 to determine its corporate tax_liability in a notice_of_deficiency respondent determined that petitioner was a qualified_personal_service_corporation under sec_448 thereby requiring a flat_tax rate of percent under sec_11 b opinion respondent contends that engineering and geotechnical testing are both services within the field of engineering and therefore petitioner is a qualified_personal_service_corporation as defined in sec_448 petitioner contends that it is not a qualified_personal_service_corporation because geotechnical testing is not in the field of engineering furthermore petitioner argues that it did not perform substantially_all of its services within the field of engineering as defined under sec_448 - j- sec_448 defines a qualified_personal_service_corporation as any corporation a substantially_all of the activities of which involve the performance of services in the fields of health law engineering architecture accounting actuarial science performing arts or consulting and b substantially_all of the stock of which by value is held directly or indirectly through or more partnerships s_corporations or qualified personal_service_corporations not described in paragraph or of subsection a by-- employees performing services for such corporation in connection with the activities involving a field referred to in subparagraph a retired employees who had performed such services for such corporation the estate of any individual described in clause or or 1v any other person who acquired such stock by reason of the death of an individual described in clause or but only for the 2-year period beginning on the date of the death of such individual under sec_11 the income of a personal_service_corporation is taxed at a rate of percent to qualify as a personal_service_corporation a corporation must satisfy the function and ownership tests under the regulations sec_1_448-1t and temporary income_tax regs fed reg date as amended by t d fed reg date t d fed reg date since petitioner concedes that all of its stock is owned by its employee mr huseth the ownership test is --- - satisfied to satisfy the function test substantially_all of the corporation’s activities must involve the performance of services in the field of engineering see id as a threshold matter petitioner must provide services in the field of engineering although petitioner concedes that it does provide engineering services which are clearly in the field of engineering petitioner contends that geotechnical testing is not within the field of engineering we agree with petitioner geotechnical testing does not require the same education training and mastery as engineering according to wisconsin law a professional engineer licensed with the state must meet certain minimum education experience and examining board requirements this is not the case for technicians who perform geotechnical testing services there are no standard minimum requirements to provide geotechnical testing services under the laws of wisconsin according to mr huseth’ sec_2 the basic minimum requirements are as follows a diploma or certificate from an engineering school or college approved by the examining board_of not less than years together with an additional years of experience in engineering work or a specific record of or more years of experience in engineering work indicating that the applicant is competent to be placed in responsible charge of such work or a specific record of years or more of experience in engineering work indicating that the applicant is competent to practice engineering or a diploma or certificate from an engineering school or college approved by the examining board_of not less than years together with an additional years of experience in engineering work all satisfactory to the examining board wis stat sec dollar_figure --- - testimony technicians are trained on the job and do not require a minimum education standard to operate equipment or gather test data equipment or laboratory training may be completed in as long as a single day or in as little as a half hour moreover technicians are not bound by state or board licensing or review petitioner’s geotechnical testing services are separate and distinct from petitioner’s engineering services the essence of engineering services is in the application of mathematical physical and engineering sciences to services or projects such as consultation investigation evaluation planning design and review of structures and buildings although geotechnical testing data may be used in petitioner’s engineering analysis the data may be used for other purposes and by other parties as well when petitioner provides an engineering analysis the data may be supplied by the client or petitioner in the alternative petitioner may supply data from geotechnical testing services without rendering any professional engineering services although we agree with respondent that engineering services could not be completed without the data provided from geotechnical testing whether that information was furnished by petitioner or another geotechnical testing firm we are not persuaded to find that sufficient reason to deem the means of providing data under the umbrella of engineering in practice and principle the two lines of services may function mutually exclusively sec_448 a requires that substantially_all of petitioner’s activities must be devoted to the field of engineering under sec_1_448-1t substantially_all is defined as percent or more of the employees’ time devoted to the performance of services within the field of engineering the temporary_regulation further provides that for purposes of determining whether the 95-percent rule is satisfied the performance of any activity incident to the actual performance of engineering services is considered the performance of services in that field respondent contends that geotechnical testing is incident to the qualifying field of engineering the temporary_regulation states that activities incident to the performance of services in a qualifying field include the supervision of employees engaged in directly providing services to clients and the performance of administrative and support services incident to such activities sec_1_448-1t temporary income_tax regs fed reg date as amended by t d fed reg date t d fed reg date in this case geotechnical testing of soils and concrete is not within the field of engineering nor is during his testimony mr huseth referred to three other geotechnical testing companies in the area that did not employ any engineers on their staffs it incident to engineering petitioner’s geotechnical testing services are not dependent upon petitioner’s ability to provide engineering services it was not unusual for clients to request petitioner’s geotechnical testing services exclusive of a subseguent engineering analysis in the alternative an engineering analysis may be completed by data furnished by a third party not necessarily petitioner’s own geotechnical testing department specific services provided by petitioner varied depending upon the unique request of the client moreover administrative and support services provided for engineering analyses may be separated from the administrative and support services provided for geotechnical testing services since we have decided that geotechnical testing is not in the field of engineering a qualifying service then we must next decide how much of petitioner’s time was spent in petitioner’s engineering services according to the temporary_regulation substantially_all or percent of petitioner’s employees’ time must be devoted to rendering a qualifying service under sec_448 d petitioner proffered evidence demonstrating the overall breakdown of testing and engineering services rendered during the years in issue by dollar amounts reflected in invoices from the invoices in the record we find that petitioner’s engineering services were billed between dollar_figure and dollar_figure per hour depending on the type of engineering service rendered although the invoices reflect a mix of work both geotechnical and engineering services we can reasonably distinguish by use of the account numbers the proportionate time spent in engineering and geotechnical testing we find petitioner spent more than percent of its time on geotechnical services since geotechnical testing is separate and distinct from the field of engineering petitioner does not meet the function test as required under sec_448 in our review and analysis of exhibits through it is reasonable to conclude that percent of petitioner’s time was not devoted in the field of engineering or incident to the field of engineering we find petitioner is not a qualified_personal_service_corporation under sec_448 and therefore not subject_to the 35-percent flat_tax rate exhibit is a record of invoices billed from date through date exhibit is a record of invoice billed from date through date exhibit is a record of invoice billed from date through date exhibit is a sample of petitioner’s invoices dated throughout the years in issue showing the account numbers for services rendered exhibit 1s a breakdown of sales totals from date through date and also from date through date this summary is based upon the account numbers petitioner followed in bookkeeping this exhibit also includes the job descriptions associated with account numbers to reflect the foregoing decision will be entered for petitioner
